Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to the application 16/842,413 filed on 04-07-2020.   Claims 1-17 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.   Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,063,982. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (16/842,413) claim limitations are broader than claims 1-17 of U.S. Patent No. 10,063,982 as shown in the table below.
Instant   Application No. 16/842,413
                       US PAT. 10,063,982
1.(Original) A method, comprising: in a game headset that receives game audio during play of a game: monitoring said game audio; detecting an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player using said game headset; and in response to said detecting said one or more sounds, triggering playback of one or more of a plurality of voice commands that corresponds to said one or more sounds.
1. A method, comprising: in a game headset that receives a plurality of audio channels during play of a particular game: monitoring one or more of said plurality of audio channels; detecting an occurrence of one or more particular sounds in said plurality of audio channels during said monitoring of said one or more of said plurality of audio channels, wherein said one or more particular sounds are part of an audio track of said game and comprise a tone or sequence of tones near an extreme of the audio band such that they are nearly, or entirely, imperceptible by a player using said game headset; and in response to said detecting said one or more particular sounds, triggering playback of one or more of a plurality of voice commands that corresponds to said one or more particular sounds, wherein said one or more of said plurality of voice commands are predefined .


   
Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. Claims 1-4, 6-12 and 14-17 are rejected under 35 U.S.C. 102a(2) as being anticipated by Payzer et al. (US 20140372892). 
   Consider Claim 1, Payzer teaches a method, comprising: in a game headset that receives game audio during play of a game(see fig. 2): monitoring said game audio(see fig. 3); detecting(see fig. 1) an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player using said game headset(see fig. 2(236) and paragraph[0031]); and in response to said detecting said one or more 
Consider Claims 2-4, Payzer teaches the method wherein said one or more sounds are inserted in said game audio specifically to convey information to said game headset (see figs. 1-5 and paragraphs[0029]-[0039]); and the method comprising performing signal analysis on said game audio during said play of said game for detecting characteristics of said one or more sounds(see figs. 1-5 and paragraphs[0029]-[0039]); and  the method wherein said characteristics of said one or more sounds comprises direction, intensity, and/or frequency of said one or more sounds(see figs. 4-9 and paragraphs[0041]-[0063]).
   Consider Claim  6, Payzer teaches the method comprising acquiring said stored audio information for said game from a storage device that is either internal to said game headset or external to said game headset(see figs. 1-5 and paragraphs[0029]-[0039]).
   Consider Claims 7-8, Payzer teaches the method wherein said one or more sounds are inserted in said game audio specifically to cause said triggering of said playback of said one or more of said plurality of voice commands(see figs. 4-9 and paragraphs[0041]-[0063]); and the method wherein said one or more of said plurality of voice commands instructs said listener of said game headset to perform an action in said game(see figs. 4-9 and paragraphs[0041]-[0063]).
     Consider Claim 9, Payzer teaches a system, comprising: a game headset that receives game audio during play of a game(see fig. 2), said game headset being 
    Consider Claims 10-11, Payzer teaches the system wherein said one or more of said plurality of voice commands instructs said listener of said game headset to perform an action in said game(see figs. 4-9 and paragraphs[0041]-[0063]); and the system wherein said game headset performs signal analysis on said game audio during said play of said game for detecting characteristics of said one or more sounds(see figs. 1-5 and paragraphs[0029]-[0039]).
    Consider Claim 12, Payzer teaches the system wherein said characteristics of said one or more sounds comprises direction, intensity, and/or frequency of said one or more sounds(see figs. 4-9 and paragraphs[0041]-[0063]). 
Consider Claims 14-16, Payzer teaches the system wherein said game headset is operable to acquire said stored audio information for said game from a storage device that is either internal to said game headset or external to said game headset(see figs. 1-5 and paragraphs[0029]-[0039]); and  the system wherein said one or more sounds are inserted in said game audio specifically to convey information to said game headset(see figs. 1-5 and paragraphs[0029]-[0039]); and the system wherein said one or more sounds are inserted in said game audio specifically to cause said triggering of 
    Consider Claim 17, Payzer teaches a non-transitory computer readable medium having stored thereon, a computer program having at least one code section that is executable by a machine for causing the machine(see fig. 1 and paragraphs[0024]-[0028]) to perform steps comprising: monitoring(see fig. 2), in a game headset that receives game audio during play of a game, one or more of said plurality of audio channels(see figs. 1-5 and paragraphs[0024]-[0028]); detecting an occurrence of one or more sounds in said game audio that are beyond a hearing range of a player using said game headset(see fig. 2(236) and paragraph[0031]); and in response to said detecting said one or more sounds(see figs. 4, 5),  triggering playback of one or more of a plurality of voice commands that corresponds to said one or more sounds(see figs. 4-9 and paragraphs[0041]-[0063]).

    
Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.          Claims 5 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Payzer et al. (US 20140372892) in view of Bonanno (US PAT. 8,498,426).
  Consider claim 5, Payzer does not clearly teach the method comprising comparing results of said signal analysis on said game audio with corresponding stored audio information for said game.
    However, Bonanno teaches the method comprising comparing results of said signal analysis on said game audio with corresponding stored audio information for said game(see figs.1-3 and col.5, line 20-col. 6, line 67).
    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Bonanno into the teaching of Payzer to provide a game-audio output of a varying volume level and a chat-voice output is connected to headphones adapted to be worn by a player of the unit and connected to the gaming unit for making the chat-voice output and the game-audio output audible to the player. A circuit or software associated with the headphones can increase the chat-voice volume level generally proportionately to the game-audio volume level.
  Consider claim 13, Payzer does not clearly teach the system wherein said game headset is operable to compare results of said signal analysis on said game audio with corresponding stored audio information for said game.

    Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art at the time the invention was made to combine the teaching of Bonanno into the teaching of Payzer to provide a game-audio output of a varying volume level and a chat-voice output is connected to headphones adapted to be worn by a player of the unit and connected to the gaming unit for making the chat-voice output and the game-audio output audible to the player. A circuit or software associated with the headphones can increase the chat-voice volume level generally proportionately to the game-audio volume level.

                                                                 Conclusion
11.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bonanno  (US 2012/0014553) is cited to show other related the Method And System For A Game Headset With Audio Alerts Based On Audio Track Analysis.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 

Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 10-19-2021